COX, Judge
(dissenting):
I respectfully dissent. One of the most difficult jobs for any military judge is to deal with a sarcastic, “catty,” insulting, disrespectful civilian attorney who most likely knows that any venom spewed out into the courtroom will probably be rendered non-poisonous by the written repetition of the seemingly innocuous language in the cold, emotionless record of trial. The court members who found Mr. Joel Cohen guilty of contempt were there; they heard him speak; they saw him speak; they observed his demeanor; and they certainly were able to understand the tenor and tone of his language. In my judgment, we have no business even gratuitously commenting on the findings of contempt, albeit in dicta.1
A “disorder” may mean many things, depending upon the context in which it is used. But without question it means contrary to order. W. Burton, Legal Thesaurus 177 (1980) lists 30 synonyms for the noun, disorder (lack of order), ranging from anarchism to uproar.- For the adverb, disorderly, Burton lists 126 synonyms. Without really trying to find one synonym which most closely describes Mr. Cohen’s conduct, I find these that follow to be, at the very least, relevant:
aberrant, aggressive, careless, defiant, disagreeable, ill-mannered, immoderate, impolite, insolent, mannerless, out of order, quarrelsome, ungentlemanlike, unmannerly, unseemly, [and amazingly the following,] uncourtly, [which Webster defines as “not suitable for a court”]
Merriam-Webster, Webster’s Third New International Dictionary of the English Language Unabridged (1981).
I am satisfied that Mr. Cohen “disturbed] its proceedings by [a] ... disorder.” Art. 48, Uniform Code of Military Justice, 10 U.S.C. § 848.
The majority opinion finds Article 48 to be an “anachronism.” 27 M.J. at 107. Maybe it is, for, most certainly, Congress did not amend it at the time it created the office of Military Judge. In addition, my experience as a judge of this Court leads me to conclude that Congress should give the military judge some limited summary contempt powers that are clearly applicable to military and civilian persons alike. Contempt proceedings really are not required to deal with a military member, which may account for the paucity of cases concerning the matter. If the contemner is a military person, Articles 89, 90, and 91, as well as Articles 133 and 134, UCMJ, 10 U.S.C. §§ 889, 890, 891, 933, and 934, respectively, provide ample authority for dealing with the contemptuous conduct and handle it much more severely than does Article 48.
I am disappointed that the majority relies on Sacher v. United States, 343 U.S. 1, 72 S.Ct. 451, 96 L.Ed. 717 (1952), a pro-judge decision,2 to conclude that the military *109judge here committed reversible error. I feel his performance was outstanding! I believe it is an unwarranted misuse of the Sacher decision, a use which might lead readers to unjustifiably believe that the contempt procedures set forth in R.C.M. 809(c), Manual for Courts-Martial, United States, 1984, or paragraph 118, Manual for Courts-Martial, United States, 1969 (Revised edition), are unlawful, unconstitutional, and unfair to an accused.
Sacher stands for the simple proposition that it is not prejudicial error to accumulate contempt citations and deal with them at the end of a trial. There, the contemners urged the Court to declare that the judge had to deal with the contempts as they occurred instead of waiting until the trial was done. This proposition was rejected and the language quoted by the majority opinion (27 M.J. at 106) was the justification for the rejection. I do not read Sacher as establishing a singular, constitutionally-correct way in which to deal with contempt. The case recognizes that the trial judge is in the best posture to deal with contempt in a manner consistent with running an orderly proceeding, thereby guaranteeing an accused the right to a fair trial. The majority twists this around to find that if a court deals with the contempt as it occurs then, somehow, an accused is denied the right to a fair trial.
Article 36, UCMJ, 10 U.S.C. § 836, granted unto the President the power to make rules governing trial procedures. Paragraph 118, 1969 Manual, supra, is clearly procedural. Because it is not constitutionally infirm, I see no reason to reverse this case where the court-martial followed the rules. Most likely, had the military judge elected to wait until after the sentencing verdict was announced to deal with what he believed to be contempt, appellant would now be arguing that the judge disobeyed the Manual provision and, therefore, we must reverse. CATCH 22!!
Lastly, in any event, what transpired was harmless beyond any reasonable doubt, so I dissent. Art. 59(a), UCMJ, 10 USC § 859(a). Indeed, an argument can be advanced that appellant benefited from the contempt proceedings as the court members had an opportunity to direct any hostility they may have had for the contemptuous lawyer directly at that individual and not at appellant. I trust these military officers to have enough honor and good sense not to punish an accused for the contemptuous conduct of his lawyer.3 There is nothing in the record to suggest that this appellant’s sentence, considering his pleas of guilty, was tainted. Quite the contrary, the sentence he received included 4 years’ confinement, which is a significant contrast to the authorized maximum punishment of life imprisonment for his heinous crimes of robbery and kidnapping.

. I do not intend to imply that all civilian practitioners are disrespectful in court-martial proceedings, as most certainly are not. I cannot overlook the fact, however, that military judges are often confronted with problems dealing with civilian attorneys, such as: (1) getting them to trial; (2) getting timely compliance with motion practices; and (3) getting some civilian lawyers to acknowledge that they have agreed to work on the case. While a military judge has an arsenal of weapons with which to deal with disrespectful military members, there is little he can do to a civilian. I hope this decision does not entirely emasculate military judges’ positions.


. In Sacher v. United States, 343 U.S. 1, 12-13, 72 S.Ct. 451, 456-57, 96 L.Ed. 717 (1952), the majority decision stated:
That contempt power over counsel, summary or otherwise, is capable of abuse is certain. Men who make their way to the bench sometimes exhibit vanity, irascibility, narrowness, arrogance, and other weaknesses to which hu*109man flesh is heir. Most judges, however, recognize and respect courageous, forthright lawyerly conduct. They rarely mistake overzeal or heated words of a man fired with a desire to win, for the contemptuous conduct which defies rulings and deserves punishment. They recognize that our profession necessarily is a contentious one and they respect the lawyer who makes a strenuous effort for his client.
The profession knows that no lawyer is at the mercy of a single federal trial judge. These lawyers have not been condemned, as they claim, merely by the impulse of one lone and hostile judge. Their conduct has been condemned by every judge who has examined this record under a duty to review the facts. It is doubted whether the profession will be greatly terrorized by punishment of some of its members after such extended and detached consideration. Moreover, if power of contempt excites fear and terror in the bar, it would hardly be relieved by upholding petitioners' contention that the judge may proceed against a lawyer at the precise moment of maximum heat but may not do so if he awaits a cooler second thought.


 The military judge instructed the members that they could not consider the contempt in any way against appellant. He told them:
Members of the court, I want to stress very strongly that what occurred between Mister Cohen and the court has absolutely no bearing on what sentence you should adjudge his client, and should in no way detract from any credence of any argument that Mister Cohen might present on behalf of his client; that’s an entirely separate matter. This accused is to be sentenced based on the testimony and evidence that you have heard today, and not on any conduct of counsel.